Fourth Court of Appeals
                                          San Antonio, Texas

                                              JUDGMENT
                                            No. 04-20-00511-CV

                                  IN THE INTEREST OF A.M.M., a Child

                         From the 73rd Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2019PA02102
                             Honorable John D. Gabriel, Jr., Judge Presiding 1

          BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order.
Because appellant, A.H., is indigent, no costs of this appeal are assessed.

           SIGNED April 14, 2021.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
    Senior Judge sitting by assignment.